    Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 1 of 12 Page ID #:1




Martin J. Lawler (CSBN 77127)
  Lawler & Lawler
  505 Sansome Street, Suite 1250
  San Francisco, CA 94111
  Telephone: (415) 391-2010
  Fax: (415) 781-6181
  Email: mlawler@aboutvisas.com

Attorney for Plaintiff

                         UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN DISTRICT OF CALIFORNIA


Daniel Goldberg Lerner
                                        2:19-CV-02894
      Plaintiff,

      vs.

United States Citizenship and           COMPLAINT FOR WRIT OF
Immigration Services;                   MANDAMUS

Kevin K. McAleenan, in his official
capacity as Secretary,
U.S. Department of Homeland Security;

Lee Francis Cissna, in his official
capacity as Director,
U.S. Citizenship and Immigration
Services;

      Defendants.



   VERIFIED COMPLAINT FOR IMMEDIATE MANDAMUS RELIEF
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 2 of 12 Page ID #:2



 1                             PRELIMINARY STATEMENT

 2
           1.     This is a case brought to compel unreasonably and unlawfully delayed
 3
     agency action pursuant to 5 U.S.C. § 555(b) and § 706(1) and for mandamus relief
 4
     under 28 U.S.C. § 1361.
 5
           2.     Daniel Goldberg Lerner (hereafter “Daniel Goldberg”) is a citizen of
 6

 7   Mexico. He made a $500,000 investment in the Convention Center Jobs Fund, LP

 8   project and became a conditional permanent resident of the United States pursuant

 9
     to the EB-5 program. To remove the conditions on his permanent residence and
10
     complete his immigration process, he filed Form I-829 with Defendant United States
11
     Citizenship and Immigration Services (“USCIS”). His I-829 petition has languished
12
     for almost four years and remains undecided.
13

14         3.     Mr. Goldberg seeks adjudication of his EB-5 Form I-829 petition which

15   Defendant USCIS has refused and failed to decide despite Plaintiff Goldberg’s

16
     counsel’s inquiries and requests that they do so.
17
           4.     Plaintiff invested in a project sponsored by D.C. Regional Center, LLC,
18
     a USCIS approved “Regional Center,” to receive foreign investments that can result
19
     in immigrant visas for its investors pursuant to the EB-5 program. D.C. Regional
20

21   Center, LLC sponsored the development of the Convention Center Jobs Fund, LP

22
                               COMPLAINT FOR WRIT OF MANDAMUS
                                              2
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 3 of 12 Page ID #:3



 1   project which participated in the building of a Marriott Marquis Hotel and

 2
     Convention Center in downtown Washington D.C. The hotel and center cost about
 3
     $500 million. It has opened and is in operation. The construction and the subsequent
 4
     operation of the hotel have created many direct jobs in the hotel and substantial
 5
     indirect jobs in the Washington D.C. area. The project has 10 EB-5 investors. Nine
 6

 7   of them have had their I-829 petitions granted.

 8         5.    Defendants’ delay in adjudicating Plaintiff’s petition is beyond its

 9
     typical processing times such that the delay is arbitrary and unreasonable. This
10
     unlawful and unreasonable delay, unless remedied immediately, will cause Plaintiff
11
     permanent and irreparable harm because of Defendants’ refusal to decide his case.
12
                                      JURISDICTION
13

14         6.    The Court has jurisdiction over the present action pursuant to 28 U.S.C.

15   § 1331, Federal Question Jurisdiction; 28 U.S.C. § 2201, the Declaratory Judgment

16
     Act; 5 U.S.C. § 701 et seq., the Administrative Procedure Act; and 28 U.S.C. § 1361,
17
     regarding an action to compel an officer of the United States to perform his or her
18
     duty; and the All Writs Act, 28 U.S.C. § 1651.
19
                                          VENUE
20

21         7.    Venue properly lies in Southern California pursuant to 28 U.S.C. §

22
                              COMPLAINT FOR WRIT OF MANDAMUS
                                             3
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 4 of 12 Page ID #:4



 1   1391(e)(1) because this is a civil action against an agency, and officers or employees

 2
     of the agency of the United States, that operates in this District. Venue is proper in
 3
     Southern California since the Plaintiff has resided in and has a home in California,
 4
     and § 336(b) of the Immigration and Nationality Act, 8 U.S.C. § 1447(b), says that
 5
     venue is proper in “the district in which the applicant resides.”
 6

 7                                        PARTIES

 8         8.     Plaintiff Daniel Goldberg is a native and citizen of Mexico. His

 9
     permanent address is 2133 Beverwil Drive, Los Angeles, California 90034. On June
10
     28, 2011, he invested $500,000 in the Convention Center Jobs Fund, LP project.
11
     Daniel Goldberg filed an EB-5 Form I-526 petition with defendant USCIS on
12

13
     December 5, 2011, and it was approved. He then was granted adjustment of status

14   and became a lawful “conditional” permanent resident on August 26, 2013. On June

15   17, 2015, Daniel Goldberg timely filed his Form I-829 petition to remove conditions
16
     on his permanent resident status and it remains pending beyond the USCIS usual
17
     processing times.     Multiple inquiries have been made to USCIS requesting
18
     adjudication of his petition.
19

20         9.     Defendant USCIS is the agency within the federal Department of

21   Homeland Security responsible for administering the EB-5 Immigrant Investor

22
                               COMPLAINT FOR WRIT OF MANDAMUS
                                              4
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 5 of 12 Page ID #:5



 1   Program, including adjudicating I-829 petitions. EB-5 petitions are adjudicated by

 2
     the USCIS Immigrant Investor Program Office in Washington, D.C.
 3
           10.    Defendant Kevin K. McAleenan is the Acting Secretary of the
 4
     Department of Homeland Security (“DHS”). He is sued in his official capacity.
 5
           11.    Defendant Lee Francis Cissna is the Director of USCIS. He is sued in
 6

 7   his official capacity.

 8                            EXHAUSTION OF REMEDIES

 9
           12.    Plaintiff has no administrative remedies available to obtain adjudication
10
     of his petition. His requests for adjudication have been ignored.
11
                                           FACTS
12
                          IMMIGRANT INVESTOR PROGRAM
13

14         13.    The Immigration and Nationality Act (“INA”) of 1990, section

15   203(b)(5), 8 U.S.C. § 1153(b)(5), created a new preference allocation of 10,000 visas

16
     (“EB-5 visas”) for immigrants who invest, or are in the process of investing, lawfully
17
     obtained capital in a commercial enterprise, which will create, or save, 10 or more
18
     jobs for qualified U.S. workers. The minimum investment amount is $1 million, or
19
     $500,000 when the investment is made in a “targeted employment area” (that is, a
20

21   rural area or an area of unemployment substantially higher than the national

22
                              COMPLAINT FOR WRIT OF MANDAMUS
                                             5
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 6 of 12 Page ID #:6



 1   average). 8 U.S.C. § 1153(b)(5); 8 C.F.R. § 204.6(f)(2). Under this law, qualified

 2
     immigrant investors may obtain lawful permanent residence in the United States for
 3
     themselves and their dependents. The EB-5 law is intended to attract foreign capital
 4
     for economic development and job creation, especially in economically depressed
 5
     or rural areas.
 6

 7         14.    On October 6, 1992, Congress added the Immigrant Investor Regional

 8   Center Program to the Immigrant Investor Program. The Regional Center Program

 9
     permits Regional Centers to pool immigrant investors’ capital to develop projects
10
     and create jobs. The law sets aside visas for those who invest in regional center
11
     projects. 8 U.S.C. § 1153. Since 1992, Congress has reaffirmed its commitment to
12
     the regional center program by reauthorizing the program many times.
13

14         15.    A regional center is an entity approved by the USCIS to promote

15   economic growth including improving regional productivity, job creation, and

16
     increased domestic capital investment. 8 C.F.R. § 204.6(e). A regional center project
17
     is one owned by or associated with a regional center.
18
           16.    For EB-5 immigration, each investor must create 10 jobs based on the
19
     individual’s investment, which may include indirect jobs such as those created by
20

21   suppliers of goods and services, using reasonable methodologies to estimate both. 8

22
                              COMPLAINT FOR WRIT OF MANDAMUS
                                             6
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 7 of 12 Page ID #:7



 1   C.F.R. § 204.6(e), (j)(4)(iii), (m)(7). Reasonable methodologies include standard

 2
     economic input/output models.
 3
           17.    USCIS has a team of more than 100 employees in Washington, D.C.
 4
     engaged solely in the adjudication of EB-5 cases. These include specialists such as
 5
     economists, securities lawyers, and business analysts.
 6

 7                           THE APPLICATION PROCESS

 8         18.    Each EB-5 investor must file USCIS Form I-526 with supporting

 9
     documents showing the petitioner’s investment, lawful source of funds, and
10
     evidence that the project will generate 10 jobs as required by 8 U.S.C. §
11
     1153(b)(5)(A). The I-526 petition contains full and complete documentation of the
12
     project.
13

14         19.    If USCIS determines that the regional center project meets legal

15   requirements and the investment meets the qualifications, USCIS will approve the

16
     I-526, permitting the petitioner to apply for adjustment to permanent resident status
17
     with the USCIS, or apply for an immigrant visa through the Department of State.
18
           20.    After becoming a conditional permanent resident, the investor must
19
     wait 21 months to file the Form I-829. Each EB-5 petitioner needs to prove at the I-
20

21   829 stage that 1) he maintained his investment in the project; and 2) the project

22
                              COMPLAINT FOR WRIT OF MANDAMUS
                                             7
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 8 of 12 Page ID #:8



 1   created 10 U.S. full-time jobs with the investor’s $500,000 capital. Such evidence

 2
     was submitted with Daniel Goldberg’s I-829.
 3
           21.    Defendant USCIS’s regulations at 8 C.F.R § 216.6(c) requires the
 4
     agency to decide the I-829 petition within 90 days of filing or interview. The
 5
     regulations state: “Adjudication of petition. (1) The decision on the petition shall be
 6

 7   made within 90 days of the date of filing or within 90 days of the interview,

 8   whichever is later.” I-829 petitioners are rarely interviewed. The petitions are

 9
     almost always decided based on the Form I-829 and supporting documents.
10
           22.    Upon approval of the I-829 petition, the petitioner becomes a lawful
11
     permanent resident (“green card” holder). Plaintiff Daniel Goldberg’s EB-5 I-829
12
     has been pending for almost four years. While he remains in lawful status, the
13

14   USCIS’s delay has made it impossible for him to make future plans, including

15   applying for U.S. citizenship.

16
                       THE FACTS UNDERLYING THIS CLAIM
17
           23.    USCIS has approved nine other EB-5 I-829 petitions for investors in
18
     the Convention Center Jobs Fund, LP Project in which Daniel Goldberg invested.
19
     This project involves the creation and operation of a Marriott Marquis Hotel and
20

21   Convention Center in Washington, D.C. which is now operating.

22
                               COMPLAINT FOR WRIT OF MANDAMUS
                                              8
23

24
         Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 9 of 12 Page ID #:9



 1
           24.    The USCIS file number for Daniel Goldberg is WAC-15-260-0020.
 2
     His I-829 petition is fully documented with evidence that Mr. Goldberg maintained
 3

 4   his investment. It also includes a standard economic analysis using an input/output

 5   model and other evidence verifying that the project in which he invested created the
 6
     necessary 10 U.S. jobs with his capital. As of the time of this complaint, USCIS
 7
     states on its website that it should have processed I-829 petitions filed on or before
 8
     March 7, 2016. Plaintiff’s I-829 petition was filed on June 17, 2015, well before
 9
     this date and beyond the normal processing time.
10

11                                 CAUSES OF ACTION

12         25.    Plaintiff incorporates paragraphs 1 through 24 as fully stated herein.
13
     Defendants owe Plaintiff a duty to adjudicate its petition pursuant to the 1993
14
     Appropriations Act § 610 and 8 C.F.R. § 204.6(m). USCIS has been paid a fee of
15
     $3,920.00 for the time it takes to adjudicate the case (which is a user fee tied to the
16
     effort necessary to process each case). Defendants have arbitrarily refused to
17

18   perform their duty.

19         26.    Plaintiff Daniel Goldberg, through his attorney, has made inquiries
20
     about the status of his long pending I-829 petition.
21
           27.    On April 30, 2018, Daniel Goldberg’s counsel wrote an email to the
22
                               COMPLAINT FOR WRIT OF MANDAMUS
                                              9
23

24
        Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 10 of 12 Page ID #:10



 1   USCIS EB-5 Unit inquiring about the status of his I-829. USCIS replied on June 6,

 2
     2018, that the petition is pending and is not beyond the usual processing time.
 3
           28.    On September 12, 2018, Plaintiff Goldberg’s counsel wrote the USCIS
 4
     EB-5 Unit via email inquiring about the status of the long pending petition. On
 5
     September 19, 2018, USCIS replied that the petition is “…currently pending with
 6

 7   the Investor Program Office.”

 8         29.    On November 6, 2018, Plaintiff’s counsel Martin J. Lawler sent

 9
     Defendant USCIS EB-5 Unit an email inquiry. On November 14, 2018, USCIS said
10
     “…the case is under review. Your office and the petitioner will be notified if
11
     additional information is needed or when a decision is made.”
12
           30.    On March 14, 2019, an email inquiry was sent to the USCIS EB-5 Unit
13

14   by email. On March 15, 2019, USCIS replied with a boilerplate response that the

15   petition was “…currently pending extended review.”

16
           31.    On March 20, 2019, Plaintiff’s counsel sent an email request for a
17
     decision and attached a draft of this complaint. On March 21, 2019, USCIS replied
18
     with a boilerplate email identical to the one received on March 15.
19
           32.    Plaintiff will continue to be damaged by Defendants’ failure to act on
20

21   Plaintiff’s Form I-829 petition, as they are required to do by § 610 of the 1993

22
                              COMPLAINT FOR WRIT OF MANDAMUS
                                             10
23

24
        Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 11 of 12 Page ID #:11



 1   Appropriations Act and 8 C.F.R. § 204.6(m).

 2
           33.    Plaintiff has no adequate remedy through the administrative processes
 3
     of USCIS and has no other remedy at law.
 4
           34.    Defendants’ conduct violates 5 U.S.C. § 555(b), which requires USCIS
 5
     to conclude a matter presented to it “[w]ith due regard for the convenience and
 6

 7   necessity of the parties or their representatives and within a reasonable time.”

 8   Defendants’ conduct also constitutes unlawfully withheld or unreasonably delayed

 9
     agency action, action which this Court therefore “shall…compel” pursuant to the
10
     Administrative Procedure Act, 5 U.S.C. § 706(1).
11
                                   PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff prays that the Court will:
13

14         35.    Assume jurisdiction of this cause.

15         36.    Enter an order compelling Defendants to perform their duty to act upon

16
     Plaintiff’s Form I-829 petition within 15 days.
17
           37.    Grant Plaintiff reasonable attorney’s fees and such further relief as may
18
     be just, lawful, and equitable.
19

20

21

22
                               COMPLAINT FOR WRIT OF MANDAMUS
                                              11
23

24
       Case 2:19-cv-02894 Document 1 Filed 04/15/19 Page 12 of 12 Page ID #:12



 1   DATED: April 15, 2019                    Respectfully submitted,

 2
                                              /s/ Martin J. Lawler
 3
                                              Martin J. Lawler
 4
                                              CA Bar # 77127
 5
                                              Lawler & Lawler
                                              505 Sansome Street, Suite 1250
 6                                            San Francisco, CA 94111
                                              Phone: (415) 391-2010
 7                                            Fax: (415) 781-6181
                                              mlawler@aboutvisas.com
 8
                                              Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                             COMPLAINT FOR WRIT OF MANDAMUS
                                            12
23

24
